Citation Nr: 1700395	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-08 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	David C. Cory, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran provided testimony at a September 2016 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Veteran indicated in his September 2016 statement that he is seeking service connection for a total disability and all physical and psychological disabilities associated with bladder cancer.  The Board notes that the Veteran is already service connected for depressive disorder and assigned a total disability due to individual unemployability (TDIU).


REMAND

The Veteran has made several assertions regarding the etiology of his bladder cancer.  First, he contends that the bladder cancer was due to herbicide exposure while on active duty in Vietnam.  Second, he contends that the bladder cancer was caused or aggravated by service-connected prostate cancer.  Finally, the Veteran claims that his bladder cancer is due to water contamination at Camp Lejeune, North Carolina.

The medical evidence of record confirms the Veteran's diagnosis of and treatment for bladder cancer.  The Veteran also has documented service in Vietnam and at Camp Lejeune.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during service.  38 U.S.C.A. § 1116(f) (2015); 38 C.F.R. § 3.307(a)(6) (2015).

VA has acknowledged that Veterans serving at Camp Lejeune were potentially exposed to contaminants present in the base water supply prior to 1987.  See VA Training Letter 11-03 (Revised), Nov. 29, 2011.  Significantly, bladder cancer is one of the fourteen disease conditions that has been identified by VA and the National Academy of Sciences' National Research Council as having demonstrated "limited/suggestive" evidence of being associated with exposure to contaminated water.  

Additionally, the Board notes that there is a pending, but yet to be finalized or implemented, proposal to add the following diseases as presumptively service connected to contaminated drinking water at Camp Lejeune: adult leukemia; aplastic anemia and other myelodysplastic syndromes; bladder cancer; kidney cancer; liver cancer; multiple myeloma; non-Hodgkin's lymphoma; and Parkinson's disease.  81 Fed. Reg. 62419 (Sept. 9, 2016).

Further, the medical evidence of record also includes a September 2009 VA examination report.  In that report, the examiner opined that the Veteran's bladder cancer was not caused by or aggravated by service-connected prostate cancer.  However, that medical opinion does not address the Veteran's contention that the bladder cancer was caused by exposure to herbicides or contaminated drinking water at Camp Lejeune.  Accordingly, on remand VA is required obtain a medical examination and opinion addressing the relationship, if any, between bladder cancer and exposure to herbicides and contaminated water.   38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of nature and etiology of any bladder cancer disability or residuals, consistent with Fast Letter 11-03, Consolidation and Processing of Disability Claims Based on Exposure to Contaminated Drinking Water at Camp Lejeune, North Carolina.  The examiner must review the claims file and should note that review in the report  The examiner should record the full history of the disorder, including the Veteran's account of symptomatology, and all necessary tests should be performed.  The examiner must diagnose all bladder cancer pathology found, specifically identifying any residuals that are present.  As to each diagnosed disability, the examiner must provide an opinion, consistent with VA Fast Letter 11-03, Consolidation and Processing of Disability Claims Based on Exposure to Contaminated Drinking Water at Camp Lejeune, North Carolina.  The examiner should diagnose all bladder cancer and associated disabilities currently present or since the filing of the claim.  For each diagnosed bladder disability, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability is (1) related to active service or any incident of active service, (2) related to or the result of exposure to herbicides during service, (3) caused by any service-connected disability, (4) aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability, or (5) the result of exposure to contaminated water at Camp Lejeune, North Carolina.  In providing the requested opinions, the examiner is to presume the Veteran was exposed to herbicides during service.  Additionally, the examiner is to presume the Veteran was exposed to Trichloroethylene (TCE), Tetrachloroethylene (PCE), or a mixture of the two, while stationed at Camp Lejeune.  The examination report should consider both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner should be performed.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

